Citation Nr: 0116039	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  01-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date subsequent to October 1, 
1992, for the termination of the payment of a dependency 
allowance for a spouse.

2.  Entitlement to an effective date previous to December 1, 
2000, for the payment of a dependency allowance for a spouse.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from July 1963 to October 
1969.

This appeal arises from a December 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, terminating the veteran's payment of 
a dependency allowance for a spouse, effective October 1, 
1992, and granting the veteran's payment of a dependency 
allowance for a spouse, effective December 1, 2000.


REMAND

The veteran, in the course of prosecuting this claim, 
requested in February 2001 that a hearing before a Member of 
the Board of Veterans' Appeals (Board) be conducted in the 
Fort Harrison, Montana RO.  There is no evidence that this 
hearing was scheduled or that the veteran's request has been 
withdrawn.  It must be assumed that he still desires a 
hearing before a Board member sitting at the VARO in Fort 
Harrison, Montana.

The case must be returned to the RO to arrange for a Travel 
Board hearing for the veteran.  38 U.S.C.A. § 7107 (West 
1991); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).

It is herein noted that the veteran indicated in his 
substantive appeal that the Disabled American Veterans was 
not representing him in his current appeal.  He stated that 
he was in the process of obtaining different representation 
and would notify the RO when that was accomplished.  The RO 
should clarify whether the veteran has a representative and, 
if not, whether he desires such representation. 

Accordingly, the claims must be REMANDED for the following 
action:

1.  The RO should contact the veteran in 
order to determine  whether he has a 
current representative and, if not, 
whether he desires such representation.  

2.  The RO must schedule the veteran for 
a Travel Board hearing in connection with 
his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


